In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-352 CV

____________________


CHARLES YOUNG, Appellant


V.


CONNELLY C. MOORE, ET AL., Appellees




On Appeal from the 1A District Court
Tyler County, Texas

Trial Cause No. 17636




MEMORANDUM OPINION (1)
	We received notice of appeal filed July 25, 2003.  We notified the parties that the
notice of appeal did not appear to have been timely filed.  The appellant, Charles Young,
filed additional documentation relating to indigence but did not respond to our inquiry
regarding jurisdiction.  The judgment was signed on February 10, 2003.  No motion for
new trial was timely filed.  A notice of appeal was filed on July 25, 2003, more than 30
days from the date the judgment was signed.  Appellant did not file a timely motion for
extension of time with this Court and did not perfect a restricted appeal.  The Court finds
appellant failed to timely perfect an appeal, and further failed to present a reasonable
explanation of his failure to timely perfect appeal.  The Court further finds that it lacks
jurisdiction over this appeal.
	It is therefore ORDERED that this appeal be DISMISSED for want of jurisdiction.
	APPEAL DISMISSED.	
 
										PER CURIAM

Opinion Delivered October 2, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.